Citation Nr: 1401041	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-29 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include injury residuals and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 1973, the RO denied service connection for spina bifida occulta as the disability was a "constitutional or developmental abnormality not a disability under the law."  In its April 1973 written notice to the Veteran, the RO informed him that "your back condition is not a disability under the law for which compensation benefits are payable."  In February 2007, the Veteran submitted a claim for an acquired lumbar spine disability.  He clarified that he sought service connection for "a condition developed while on active duty from lifting aircraft supplies."  A March 2007 VA X ray study notes that the Veteran was diagnosed with lumbosacral spine degenerative disc disease.  The United States Court of Appeals for Veterans Claims (Court) has directed that if the evidence presented relates to a distinctly diagnosed condition from that previously denied, a claimant is entitled to benefit from the notice and assistance procedures applicable to newly filed claims without having to first prove that the evidence submitted is both new and material in nature.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  As noted in two prior Board decisions, given the cited authorities, the Board reframed the issue on appeal as entitlement to service connection for a chronic lumbosacral spine disorder to include injury residuals and degenerative disc disease. 

The Board remanded the Veteran's claim in February 2011 and June 2012 decisions.

In the May 2012 informal hearing presentation, the Veteran's accredited representative attempts to raise the issue of whether new and material evidence had been presented to reopen the previously denied claim of spina bifida occulta.  This matter is not currently developed or certified for appellate review.  Accordingly, it was referred to the RO for appropriate action in the June 2012 Board decision.  As it is unclear whether action has been taken by the RO, the matter is again referred to the RO for appropriate action.  

The Veteran's representative offered argument to the Board in a July 2013 written presentation.  In November 2013, the Veteran's representative waived consideration by the agency of original jurisdiction (AOJ) of all evidence received at VA since the February 2013 supplemental statement of the case (SSOC).  


FINDING OF FACT

A low back disorder, to include injury residuals and degenerative disc disease, was not present until more than one year following the Veteran's discharge from service, and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection a low back disorder, to include injury residuals and degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter mailed in February 2007, prior to the initial adjudication in May 2007. 

The record also reflects that all service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Following the Board remand in February 2011, the AMC sent the Veteran a letter in March 2011 requesting additional treatment records.  Records associated with the Veteran's Social Security Administration (SSA) disability claim have been obtained.  Following the June 2012 remand, all available records identified by the Veteran were obtained, including additional records from private treating sources.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Veteran requested in a November 2013 statement from his representative that his claim be decided on the merits.  

A VA medical opinion was provided in August 2012; a probative opinion (i.e. opinion supported by a detailed rationale) has been obtained with respect to the etiology of the disability at issue.  In this regard, the Board notes that, in June 2012, it found the May 2011 and November 2011 VA examinations and opinions inadequate, and ordered another medical review of the claim.  The August 2012 medical opinion is thorough, consistent with the facts of record and well-supported.  It is adequate for rating purposes.  

Moreover, there has been substantial compliance with the Board's February 2011 and June 2012 remand directives in all respects.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he sustained chronic lumbosacral spine injury residuals as the result of lifting aircraft parts and other heavy objects during active service.  He conveys that he was found to be physically unfit for a job with the Firestone Corporation soon after service separation and was diagnosed by treating VA medical personnel with lumbosacral spine degenerative disc disease.  In a May 2007 written statement, the Veteran clarified that he had worked in a warehouse "while on active duty moving boxes, cases etc. & was treated for muscle pain on many occasions."  

Service treatment records are negative for complaints or findings relevant to the back.  In his November 1970 entrance examination report of medical history, he indicated back pain two years earlier as a result of muscle strain.  Nonetheless, both the Veteran's November 1970 entrance physical examination report and the November 1972 separation physical examination report show a normal spine was found on examination.  

Following service, the Veteran sought VA treatment for low back pain in February 1973.  The Veteran noted he had only been out of service for one month and had been turned down for a job because of his back.  The Veteran reported that he had the back ache in service and was told it was muscle strain.  He reported he had been active in athletics prior to service with no problems.  He now had intermittent aching pain with sitting, standing and sleeping.  He was able to do what he wanted if he ignored the low back pain.  Physical examination reviewed normal curves in the back and no spasm.  Reflexes were normal.  X-rays showed spina bifida occulta with incomplete segmentalization at S1-2-3 and SI joints.  The exam was deemed normal.  A physician report includes the finding that the spina bifida was congenital or developmental in origin and not related to service.  The examiner stated that the Veteran may never have real trouble more than he has had.  He felt the Veteran should probably avoid labor such as digging ditches.  

Private treatment records, including those from Drs. Rubin and Adams, SSA records and VA treatment records show a low back disability of many years duration.  According the Veteran the benefit of the doubt, treatment for this back pain appears to have began in 1998.  In February 2004, the impression on X-ray was degenerative joint disease (DJD) and spondylosis of the lumbar spine.     

Parenthetically, the Board notes that the Veteran was found disabled by SSA in October 2004 due to unrelated disability.  

A March 2007 VA X ray study includes the impression of with lumbosacral spine degenerative disc disease and mild scoliosis.  

In the February 2011 Board remand decision, the Board found the Veteran's statements as to having sustained an in-service back injury while lifting heavy objects to be credible.  Thereafter, the Veteran underwent VA examination in May 2011 with an addendum in November 2011.  Both of these were deemed inadequate by the Board in the June 2012 remand.  Another medical opinion was requested by the Board.  

In August 2012, a VA physician rendered an opinion as to whether the current low back disability was related to service.  The examiner was asked to carefully review the medical evidence included in the claims folder, and specifically review the February 1973 VA examiner's report.  The examiner was then to provide opinions regarding the following questions:

(a) is it at least as likely as not that the Veteran's incompletely segmentalized S-1 which was somewhat arthritic in appearance, which was noted upon VA examination in February 1973, began in or is related to the Veteran's active service only 14 months earlier; and,

(b) if so, is it at least as likely as not that it has progressed to the Veteran's current lumbar spine DDD/DJD condition. 

(c) is it at least as likely as not that a current lumbar spine disability, including DDD/DJD is related to active service. 

The VA physician reviewed the claims folders and provided a detailed opinion stating that the current low back disability was not related to service.  It is as follows:  

Veteran's incompletely segmentalized S-1 which was somewhat arthritic in appearance, which was noted upon VA examination in February 1973, DID NOT begin in and IS NOT related to the Veteran's active service only 14 months earlier.

RATIONALE:  The Orthopedics exam dated 2/6/73 was carefully reviewed.  This examiner documented a normal physical exam, a radiological finding of incomplete segmentalization of S1, and indicated that "these findings are congenital or developmental in origin, are not related to service".  The undersigned concurs that the finding is congenital (present at birth) and therefore did not begin in and is not related to service.  According to Paul and Juhl's Essentials of Radiological Imaging, defects of segmentation are quite frequent and considered to be normal anatomic variants.

His current lumbar spine disability including DDD/DJD is NOT related to active service.

RATIONALE: There is no indication in the STR of symptoms, diagnosis, or treatment of back condition during active duty.  Veteran was seen after separation for Orthopedic exam 2/6/73.  The exam indicated that the Veteran reported being treated for "strain and spasm" (time frame not specified) in the past but the 2/6/73 exam was normal.  The first indication of back condition related to his current symptomatology (according to the available medical records) is in 1998 (26 years after service), although the Veteran later completed a form that stated the back pain began in November, 2003 (31 years after service).  The time course of the Veteran's current symptomatology and condition does not support a relationship to any event occurring during service or within one year after because degenerative disc and joint disease are caused by chronic and progressive degeneration of the intervertebral discs and joints over time.  Muscle spasms would resolve once the exacerbating activity was discontinued and would not progress to involve the internal disc and joint structures after 26 or 31 years had elapsed.

Following the review of the evidence, the Board must conclude that service connection is not warranted for the Veteran's back disability.  Initially, the Board finds the preponderance of the evidence shows that the current lumbar spine disability was not present until more than one year following the Veteran's discharge from service.  The service treatment and examination records and VA 1973 VA orthopedic consultation record do not reveal the diagnosis of degenerative joint or disc disease.  The Board acknowledges that the records reflect treatment for low back pain with normal examination in February 1973 (save for the x-ray finding of spina bifida occulta) and reported history of back injury in service as noted in the prior remand.  Again, the Board finds the history as reported by the Veteran and as recorded in treatment records are competent and credible, and thus probative, evidence of intermittent low back pain during and after service.  The Board finds the histories are not probative evidence of a chronic low back disability, such as degenerative joint or disc disease, during service or within a year of separation from service, however.  Based on the absence of a diagnosis of a disability (exclusive of spina bifida occulta) until many years after service, although the Veteran underwent a VA examination in 1973; and the VA physician's August 2012 opinion that the current lumbar spine disability was not incurred in service, the Board finds that the preponderance of the evidence establishes that no chronic back disorder was present until more than one year after the Veteran's discharge from service.  Thus, presumptive service connection based on 38 C.F.R. §§ 3.307, 3.309, is not warranted.  

Additionally, all the evidence, including that pertinent to service, does not establish that the current back disability, initially diagnosed after discharge, was incurred in service.  See 38 C.F.R. § 3.303(d).  The preponderance of the evidence shows that the lumbar spine disability was not caused by service.  The VA physician in August 2012 provided a probative opinion (i.e. opinion supported by a rationale which was based on a review of the history) that the back disability was not caused by service.  There is no contrary medical opinion of record.  

Where a medical expert has fairly considered all the evidence, the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493  The Board does, in fact, adopt the August 2012 physician's opinion on which it bases its determination that service connection for back disability is not warranted. 

The Veteran's representative accurately states in July 2013 that the Board cannot ignore the Veteran's assertions.  In this regard, although the appellant believes that his lumbar spine disability is related to service, his assertion of a relationship is not competent evidence of a nexus: the record does not suggest the appellant, who is a layperson, is competent to determine the cause of a lumbar spine disability such as degenerative disc disease or degenerative joint disease.  The August 2012 VA medical opinion considered the Veteran's contentions, is well-supported and uncontroverted by any other medical evidence; it is thus accorded substantial probative weight as to the crucial issue of a relationship between the current back disability and service.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that his symptoms began in service.  Here, as discussed, the Board finds that the Veteran's statements are outweighed by the August 2012 VA examiner's opinion which was supported by a rationale and was based on review of the history. 

In sum, the most probative and competent evidence of record shows that the Veteran's current low back disability was not present in service or for years following service, and is not otherwise related to service.  As the record fails to link the Veteran's current back disability to his period of service, his claim for service connection must be denied. 

As a final consideration, it is noted again that when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  Here, the August 2012 medical opinion evidence outweighs the Veteran's assertions in favor of his claim.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.  Accordingly, service connection is not warranted for a low back disorder, to include injury residuals and degenerative disc disease.


ORDER

Entitlement to service connection for a low back disorder, to include injury residuals and degenerative disc disease, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


